Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-16 are pending. 

Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on February 10, 2021 is acknowledged. 

Claims 7-16 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-6, drawn to an insoluble fusion protein, comprising an antimicrobial peptide (AMP) able to be activated through cleavage using acid treatment and a green fluorescent protein (GFP) binding to each other, are being acted upon in this Office Action.   

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 3, 2018 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on July 3, 2018 are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claim 6 is objected to because of the following informality: “an amino acid sequence” should have been “the amino acid sequence”.  

Specification
The substitute specification filed September 2, 2020 has been entered.
The Brief Description of the drawing is objected to because it contains disclosures of amino acid sequences that are not accompanied by SEQ ID NOS, at least with respect to the sequence shown in Figures 1A and 2. While it appears those sequences are included in the sequence listing, a sequence identifier (SEQ ID NO: ) must accompany each sequence, either in the figure itself or in the Brief Description, each time it appears in the specification. 37 C.F.R. 1.821 (a) and (c); M.P.E.P 2422.01 -03.  Amending the brief description of the drawing for Figures 1A and 2 to include SEQ ID NO: 24 would obviate this objection. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3), see MPEP 2163(II)(A)(3)(a)(ii) and USPTO memo on written description test for claims drawn to antibodies dated February 22, 2018 memo to Patent Examining Corps  https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf  
Claim 1 encompasses any insoluble fusion protein, comprising any antimicrobial peptide (AMP) able to be activated through cleavage using acid treatment and any green fluorescent protein (GFP) binding to each other.
Claim 2 encompasses the insoluble fusion protein of claim 1, wherein the acid treatment is performed by adding HCl.
Claim 3 encompasses the insoluble fusion protein of claim 1, wherein the antimicrobial peptide is continuously arranged, and an Asp-Pro amino acid sequence is connected to an N-terminus or C-terminus of the continuously arranged antimicrobial peptide or a linkage portion thereof. 
Claim 4 encompasses the insoluble fusion protein of claim 3, wherein the continuously arranged antimicrobial peptide is present in three copies. 

Claim 6 encompasses an insoluble fusion protein, comprising an amino acid sequence of SEQ ID NO: 24.  
Regarding anti-microbial peptide (AMP), the specification discloses just protegrin-1 (PG1) and PMAP36, see Table 1, para. [0062].   The specification discloses a fusion protein comprising either PG1 or PMAP36 that was inserted in the loop region of green fluorescent protein (r5M-GFP)  at position 172 and 173 with linker sequences followed by Met flanking the AMP sequences at both termini (r5M-172-PG1-173 and r5M-172-AMP-173 in Escherichia coli, see para. [00117].  The specification further discloses to increase the yield of the fusion protein (r5M-172-(PG-1)3-173), 3 copies of PG1 (r5M-172-(PG1)3-173) was inserted in the scaffold of r5M-GFP.  
However, the specification does not describe the structure-identifying information about the claimed insoluble fusion protein comprising any antimicrobial peptide (AMP), nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus of antimicrobial peptide so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed insoluble fusion protein comprising any antimicrobial peptide (AMP) themselves. 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.” Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  In this, case, absent the conserved structure in the context of antimicrobial activity, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what the microbial peptide (AMP) would look like structurally.  
With respect to the insoluble fusion protein comprising an amino acid sequence of SEQ ID NO: 24 (claim 6), the phrase “an amino acid sequence” can be full-length as well as any fragment thereof, e.g., 
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  
For example, the replacement of a single lysine at position 118 of the acidic fibroblast growth factor by a glutamic acid led to a substantial loss of heparin binding, receptor binding, and biological activity of the protein (see Burgess, et al., Journal of Cell Biology, Vol 111, pages 2129-2138, 1990; PTO 892).  In transforming growth factor alpha, replacement of aspartic acid at position 47 with asparagine, did not affect biological activity while the replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen (see Lazar, et al. Molecular and Cellular Biology, Vol 8, pages 1247-1252, 1988; PTO 892).  Thus the identity of the “antimicrobial peptide (AMP)” is needed. 
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
When there is substantial variation within the genus of antimicrobial peptide (AMP) in the claimed insoluble fusion protein, one must describe a sufficient variety of species to reflect the variation within the genus.  The specification does not disclose any relevant, identifying characteristics, such as structure, i.e., amino acid sequences and/or other physical and/or chemical properties, sufficient to show possession of the claimed genus of antimicrobial peptide broadly encompassed by the claimed invention.
Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) an insoluble fusion protein comprising a green fluorescent protein (GFP) and an antimicrobial peptide (AMP) that is inserted between amino acid position 172 and 173 of the GFP, wherein the antimicrobial peptide is protegrin-1 (PG1) or PMAP36 and wherein the AMP is flanked by a Methionine residue (M) at the N and C terminus of the AMP, (2) The insoluble fusion protein above wherein the AMP comprises an Asp-Pro amino acid sequence at the N-terminus or the C-terminus, so that the AMP can be released by adding hydrochloride (HCl) or acid treatment, (3) the insoluble fusion protein comprises the amino acid sequence of SEQ ID NO: 24, (4) the insoluble fusion protein above wherein the fusion protein comprises three copies of the PG1, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only (1) an insoluble fusion protein comprising a green fluorescent protein (GFP) and an antimicrobial peptide (AMP) that is inserted between amino acid position 172 and 173 of the GFP, wherein the antimicrobial peptide is protegrin-1 (PG1) or PMAP36 and wherein the AMP is flanked by a Methionine residue (M) at the N and C terminus of the AMP, (2) The insoluble fusion protein above wherein the AMP comprises an Asp-Pro amino acid sequence at the N-terminus or the C-terminus, so that the AMP  can be released by adding hydrochloride (HCl) or acid treatment, (3) the insoluble fusion protein comprises the amino acid sequence of SEQ ID NO: 24, (4) the insoluble fusion protein above wherein the fusion protein comprises three copies of the PG1, does not reasonably provide enablement for any insoluble fusion protein as set forth in claims 1-6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 1 12, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states on page 1404, “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses any insoluble fusion protein, comprising any antimicrobial peptide (AMP) able to be activated through cleavage using acid treatment and any green fluorescent protein (GFP) binding to each other.

Claim 3 encompasses the insoluble fusion protein of claim 1, wherein the antimicrobial peptide is continuously arranged, and an Asp-Pro amino acid sequence is connected to an N-terminus or C-terminus of the continuously arranged antimicrobial peptide or a linkage portion thereof. 
Claim 4 encompasses the insoluble fusion protein of claim 3, wherein the continuously arranged antimicrobial peptide is present in three copies. 
Claim 5 encompasses the insoluble fusion protein of claim 3, wherein the Asp-Pro amino acid sequence is cleaved through acid treatment.
Claim 6 encompasses an insoluble fusion protein, comprising an amino acid sequence of SEQ ID NO: 24.  
Regarding anti-microbial peptide (AMP), the specification discloses just protegrin-1 (PG1) and PMAP36, see Table 1, para. [0062].   
The specification discloses a fusion protein comprising either PG1 or PMAP36 was inserted in the loop region of green fluorescent protein (r5M-GFP)  at position 172 and 173 with linker sequences followed by Met flanking the AMP sequences at both termini (r5M-172-PG1-173 and r5M-172-AMP-173 in Escherichia coli, see para. [00117].   The specification further discloses to increase the yield of the fusion protein (r5M-172-(PG-1)3-173), 3 copies of PG1 (r5M-172-(PG1)3-173) was inserted in the scaffold of r5M-GFP.  
However, the specification does not teach the structure-identifying information, e.g., amino acid sequence about the claimed insoluble fusion protein comprising all antimicrobial peptide (AMP) so that one of skill in the art can make and use the insoluble fusion protein without undue experimentation.  Given the size of the genus of antimicrobial peptides, there are insufficient working examples. 
With respect to the insoluble fusion protein comprising an amino acid sequence of SEQ ID NO: 24 (claim 6), the phrase “an amino acid sequence” can be full-length as well as any fragment thereof.  The specification does not teach any fragment of SEQ ID NO: 24 still maintain its anti-microbial activity.  
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  
For example, the replacement of a single lysine at position 118 of the acidic fibroblast growth factor by a glutamic acid led to a substantial loss of heparin binding, receptor binding, and biological activity of the protein (see Burgess, et al., Journal of Cell Biology, Vol 111, pages 2129-2138, 1990; PTO 892).  In transforming growth factor alpha, replacement of aspartic acid at position 47 with asparagine, did not affect biological activity while the replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen (see Lazar, et al. Molecular and Cellular Biology, Vol 8, pages 1247-1252, 1988; PTO 892).  Thus the identity of the “antimicrobial peptide (AMP)” is needed. 
Accordingly, the specification provides insufficient evidence or nexus that would provide sufficient guidance or direction as to how to produce insoluble fusion protein that has the claimed antimicrobial activity.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).

Conclusion
	Insoluble fusion protein comprising the amino acid sequence of SEQ ID NO: 24 is free of prior art. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644